SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

265
CA 11-01050
PRESENT: SMITH, J.P., FAHEY, LINDLEY, AND MARTOCHE, JJ.


IN THE MATTER OF JOVAN FLUDD,
PETITIONER-APPELLANT,

                      V                                           ORDER

ROBERT A. KIRKPATRICK, SUPERINTENDENT, WENDE
CORRECTIONAL FACILITY, ET AL.,
RESPONDENTS-RESPONDENTS.


JOVAN FLUDD, PETITIONER-APPELLANT PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (PETER H. SCHIFF OF
COUNSEL), FOR RESPONDENTS-RESPONDENTS.


     Appeal from a judgment (denominated decision and order) of the
Supreme Court, Erie County (John L. Michalski, A.J.), entered March
31, 2011 in a proceeding pursuant to CPLR article 78. The judgment
denied the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.




Entered:    March 16, 2012                      Frances E. Cafarell
                                                Clerk of the Court